Interlocutory judgment, so far as appealed from, modified on the law and facts by striking out *814the last ordering paragraph and inserting in place thereof the following: “ that the plaintiff be and she hereby is awarded the custody of E. Arthur Barry, Jr., the child of said marriage, with the right to the defendant to visit such child, at the place in the State of New York where plaintiff may be residing, once every month,” and, as so modified, the interlocutory judgment is affirmed, with costs to the appellant. All concur. (The portion of the judgment appealed from directs defendant to pay for support of plaintiff and the child of the parties and awards custody of child to plaintiff three out of four weeks in an action for absolute divorce.) Present — Crosby, P. J., Cunningham, Taylor, Harris and MeCurn, JJ.